Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-5, 7-16, 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a sensor configured to output an analog sensor signal, an analog-to-digital converter circuit configured to convert the analog sensor signal into a first digital signal having a bit width of n bits, the first digital signal is a sigma-delta-modulated signal and n is equal to or greater than one; and a pulse width modulator configured to generate a pulse-width-modulated signal based on the first digital signal, however, the prior art fails to teach the analog-to-digital converter circuit comprises: an analog-to-digital converter configured to convert the analog sensor signal into a second digital signal having a bit width of m bits, wherein m is an integer greater than one; and a digital sigma-delta modulator configured to generate the first digital signal having the bit width of n bits where n < m based on the second digital signal; the prior art does not also teach a further sensor configured to output a further sensor signal, the pulse width modulator is configured to modulate the pulse-width-modulated signal based on the further sensor signal as a pulse code; in addition, the prior art fails to teach the pulse width modulator is configured to generate the pulse-width- modulated signal with pulse durations in a first range based on the first digital signal, and to generate the pulse-width-modulated signal with pulse durations in a second range, which is different than the first range, based on further information; moreover, the analog-to-digital converter circuit has a chopper circuit, which is configured to operate with a chopper frequency, wherein a cycle of the pulse-width- modulated signal contains an integral number of periods of the chopper frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845